Citation Nr: 1600624	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for calcaneal spurs of the right ankle.  
 
2.  Entitlement to a rating in excess of 10 percent for calcaneal spurs of the left ankle.  

3.  Entitlement to an effective date prior to January 27, 2015, for the award of service connection for bilateral plantar fasciitis (claimed as bilateral heel condition status post subtalar fusion).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2015, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  The AOJ (as the Appeals Management Center (AMC)) has now returned the case to the Board pursuant to 38 C.F.R. § 19.38 (2013).  

Also on appeal is a March 2015 rating decision granting service connection for bilateral plantar fasciitis (claimed as bilateral heel condition status post subtalar fusion) with an effective date from January 27, 2015.  That issue is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v.  Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v.  Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

In November 2015, which was after the last adjudication of the case by the agency of original jurisdiction (AOJ), the Veteran submitted additional pertinent evidence.  The Veteran filed his substantive appeal in March 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The issue of entitlement to an earlier effective date is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's left and right ankle disabilities are each shown to have been productive of no more than a moderate disability picture with functional effects involving pain and other limitations affecting his daily life at work and home.

CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in excess of 10 percent for calcaneal spurs of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).

2.  The criteria for assignment of a disability rating in excess of 10 percent for calcaneal spurs of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in January 2011, which was sent prior to the May 2011 rating decision on appeal.  Therefore, the duty is satisfied.

B. Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  Furthermore, VA examinations have been conducted, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Accordingly, the evidentiary record appears to be complete.


C. Stegall Compliance

The Board also finds that there was substantial compliance with the May 2015 Board remand directives.  Specifically as directed, the Veteran underwent a VA examination in September 2015 to evaluate the severity of his ankle disabilities.  This VA examination, as indicated, is adequate to evaluate the disabilities.  Additional VA treatment records were also obtained.  Finally, the matter was readjudicated in an October 2015 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking an increased rating for his ankle disabilities.  He filed a claim for increase in December 2010, which begins the period of appellate review now before the Board (including consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  Currently, each disability has been assigned a 10 percent rating throughout the appeal period.  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's disabilities have each been assigned a disability rating under Diagnostic Code 5299-5284 of 38 C.F.R. § 4.71a.  The diagnostic code 5299 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 471a, specifically, DC 5284, foot injuries, other.  See 38 C.F.R. § 4.27; Copeland v.  McDonald, 27 Vet. App. 333, 337 (2015).  When an unlisted condition is encountered, a disability must be rated by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

The applicable schedular criteria are set forth as follows:

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


The Board must consider and discuss whether a disability should be rated under any potentially applicable alternative diagnostic codes.  This requirement is heightened if the disability is an "unlisted" condition for which a rating by analogy is assigned.  Suttmann v.  Brown, 5 Vet. App. 127, 133-34 (1993); see also, Tatum v.  Shinseki, 23 Vet. App. 152, 158-159 (2009) (explaining that where an ulcer was no longer shown, the Board nonetheless had to consider, pursuant to the introductory  note of 38 C.F.R. § 4.113, whether a schedular rating could be maintained under a different diagnostic code in light of the claimant's other gastrointestinal symptoms).  When, however, a condition is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  Copeland v.  McDonald, 27 Vet. App. 333, 337 (2015).  

Here, potentially applicable are the DCs specifically applicable to the ankle, as set forth under 38 C.F.R. § 4.71a:  




The Ankle  
Rating
5270   Ankle, ankylosis of:

In plantar flexion at more than 40°, or in dorsiflexion at more than 10° or with abduction, adduction, inversion or eversion deformity
40
In plantar flexion, between 30° and 40°, or in dorsiflexion, between 0° and 10°
30
In plantar flexion, less than 30°
20
5271   Ankle, limited motion of:

Marked
20
Moderate
10
5272   Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position
20
In good weight-bearing position
10
5273   Os calcis or astragalus, malunion of:

Marked deformity
20
Moderate deformity
10
5274   Astragalectomy [surgical removal of the astragalus or talus]
20

Full ankle dorsiflexion is 0 to 20 degrees, and full ankle plantar flexion is 0 to 40 degrees.  See 4.71, Plate II.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A veteran experiencing an "actually" painful joint is entitled to at least the minimum compensable rating per joint under the appropriate DC involved.  Petitti v. McDonald, No. 13-3469, 2015 WL 6604304, at *8 (Vet. App. Oct. 28, 2015) amended, (Vet. App. Oct. 30, 2015) (citing Mitchell v. Shinseki, U.S. Vet. App. No. 09-2169, Secretary's Response (Resp.) to April 6, 2011, Order at 1).  

Section 4.59 does not require objective evidence of painful motion.  The regulation does not speak to the type of evidence required when assessing painful motion and therefore certainly does not, by its own terms, restrict evidence to "objective" evidence.  Petitti, 2015 WL 6604304, at *9.  If credible, lay testimony may consist of a veteran's own statements to the extent that the statements describe symptoms capable of lay observation.  Petitti, 2015 WL 6604304, at *10, 13 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).



C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the disability picture of the Veteran's ankle disabilities does not more nearly approximate the rating criteria at a higher disability level.  The reasons for this decision follow.

As an initial matter, the Board notes that the Veteran is separately service-connected under DC 5276 for bilateral plantar fasciitis (claimed as bilateral heel condition status post subtalar fusion) secondary to the instant calcaneal spurs.  The plantar fasciitis disability is not currently within the scope of this appeal.  As such, no discussion will be made as to the symptomatology specifically attributed to that condition, except where needed for context or clarity.  See Mittleider, 11 Vet. App. at 182; see also 38 C.F.R. § 3.102.  

First, under the current DC 5284, the evidence demonstrates a moderate, but not moderately severe, disability.  Alternatively, the evidence, consistent with DC 5271, shows a moderate limitation of motion.  

Specifically, on VA examination in February 2011, left and right dorsiflexion was without limitation, 0 to 20 degrees.  Right plantar flexion was also without limitation, 0 to 45 degrees.  Left plantar flexion was with a 5 degree loss of flexion, 0 to 40 degrees.  See 4.71, Plate II.  On VA examination three months later, in May 2011, left and right dorsiflexion were both 0 to 15 degrees, and plantar flexion were both 0 to 35 degrees.  Both February 2011 and May 2011 VA examiners marked that the condition resulted in "significant effects" on the Veteran's usual occupation.  On VA examination in January 2015, the VA examiner found that the Veteran's bilateral calcaneal spurs were "moderate" in severity.  Finally, on the most recent examination, in September 2015, the Veteran had right and left dorsiflexion from 0 to 10 degrees, and right and left plantar flexion from 0 to 35 degrees.  

Each of these VA examiners noted the functional effects resulting from repetitive use, repetition over time, and during flare-ups.  In February 2011, there were no additional limitations, although functional effects involved being able to stand up for one hour and being unable to walk more than few yards.  In May 2011, the Veteran had pain and stiffness, but standing was again limited to one hour; functional limitations on walking were that he was able to walk more than 1/4 mile but less than 1 mile.  On VA examination in January 2015, the Veteran did not report any functional loss or functional impairment, and there was no further functional loss during flare-ups or when the foot was used repeatedly over a period of time.  But, the VA examiner noted that the condition affected the Veteran's ability to perform any type of occupational tasks because prolonged standing or walking aggravated this condition.  Similarly, on VA examination in March 2015, the examiner noted complaints involving sharp stabbing pain in heel with prolonged standing or walking, but no flare-ups; additional functional loss consisted of "no prolonged standing or walking."  The September 2015 VA examiner likewise noted pain, worse when walking a long distance, and lack of endurance, but there was no change in range of motion with repeated use over a period of time.  At that time, functional effects were also noted to include weakened movement involving resulting deformity, disturbance of locomotion, interference with standing, plus reduced muscle strength testing was 4/5, which was noted to be "entirely due to the claimed condition."

Aside from the medical evidence, the Veteran has written several statements, such as in September 2013 describing the severity of his condition.  For instance, he wrote that his feet hurt all the time.  

This evidence, including the Veteran's lay statements, is consistent with a moderate disability picture, even when taking into account all functional limitations due to pain and other factors.  Thus, a higher rating cannot be assigned under DC 5284.  

This evidence shows that the condition of the claimed disability is progressing, but in neither extremity has it yet to progress to a level such that it can be concluded to have more nearly approximated a "moderately severe" disability picture under DC 5284 or a "marked" disability picture under DC 5271.  This remains true even when considering the functional limitations contributing to the disability picture.  See Mitchell, 25 Vet. App. at 36.  Again, it is also important to remember that the examinations specifically identify and attribute a material degree of symptomatology to the separately service-connected plantar fasciitis, (i.e., extreme tenderness to the plantar surfaces of the Veteran's feet).  For these reasons, the Board cannot find that the left or right ankle disability results in a higher-level disability picture.  See, e.g., Mittleider, 11 Vet. App. at 182.  

A higher or alternative rating is not assignable under any other potentially applicable diagnostic code.  First, the March 2015 VA examination shows that the Veteran does not have ankylosis of the subastragalar or tarsal joint in either ankle.  This same evidence also shows that the Veteran has not undergone astragalectomy in either ankle.  The September 2015 VA examiner marked that the Veteran's disability picture is consistent with ankylosis in each ankle.  However, a higher rating cannot be assigned under DC 5270 because the Veteran retained range of motion, albeit reduced, and the fixation was with an inversion deformity in good weight-bearing position.  Thus, the ankylosis did not involve fixation in plantar flexion, less than 30°.  

Again, because the current ratings under DC 5284 are comprehensive, to specifically incorporate all findings attributable to either ankle, a separate rating cannot be assigned under DC 5271 or any other potentially alternative diagnostic code.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In conclusion, the Board finds that the Veteran's disability picture is most consistent with the current 10 percent rating even when considering the functional limitations due to the DeLuca factors.  See Mitchell, 25 Vet. App. 32.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any point during the appeal period.  See Hart, 21 Vet. App. at 505; see also Gaston, 605 F.3d at 984.  In reaching the conclusions above, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v.  Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v.  Derwinski, 1 Vet. App. 49, 55-57 (1990).



D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v.  Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v.  McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected ankle disabilities are manifested by signs and symptoms such as pain and weakness, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the feet and ankles provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's ankle disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his ankles.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.  



\
ORDER

A disability rating in excess of 10 percent for calcaneal spurs of the right ankle is denied.  

A disability rating in excess of 10 percent for calcaneal spurs of the left ankle is denied.  


REMAND

The claim of entitlement to an effective date prior to January 27, 2015, for the award of service connection for bilateral plantar fasciitis (claimed as bilateral heel condition status post subtalar fusion) must be remanded for issuance of a statement of the case (SOC).  Service connection was granted for the disability in a March 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) in May 2015.  Although a second rating decision was issued in July 2015 denying the claim, an SOC has not been issued.  The Board shall remand these claims to the AOJ with instructions to prepare and issue a Statement of the Case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of entitlement to an effective date prior to January 27, 2015, for the award of service connection for bilateral plantar fasciitis (claimed as bilateral heel condition status post subtalar fusion).  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


